Citation Nr: 0740339	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-25 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The appellant is advanding her claim as the widow of a 
veteran who had World War II service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2005 for further development.  

The Board notes that the appellant's claim was originally 
denied in March 1997; and that a December 1998 RO rating 
decision determined that no new and material evidence had 
been received to reopen the claim.  The December 1998 rating 
decision was not appealed and the decision became final.  The 
appellant sought to reopen her claim; and the RO issued a 
December 2002 rating decision in which it once again 
determined that no new and material evidence had been 
received to reopen the claim.  

During the course of this appeal, the provisions of 38 C.F.R. 
3.309(c) (regarding former prisoners of war) were amended, 
thereby providing the appellant with a new theory of 
entitlement to service connection.  An award of VA benefits 
made pursuant to a new law or regulation will not be 
considered an award made pursuant to a reopened claim, even 
where there is a prior final denial.  Williams v. Principi, 
15 Vet.App. 189 (2001).  Given the new theory of entitlement 
and the amended VA regulations, the appellant is not required 
to submit new and material evidence.  


FINDINGS OF FACT

1. The veteran died on May [redacted], 1993; the certified cause of 
his death was a CVA (cerebrovascular accident). 

2.  The veteran was a prisoner of war from May 11, 1942 to 
January 25, 1943.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Regulations pertaining to prisoners of war were amended in 
2004 to provide that for veterans who were prisoners of war, 
certain disabilities, such as a stroke and its complications, 
are presumed to have been incurred in service if manifest to 
a compensable degree at any time after discharge from 
service.  38 C.F.R. § 3.309(c)(1). 

The veteran died on May [redacted], 1993. The certified immediate 
cause of his death listed on his death certificate was a CVA 
(cerebrovascular accident), otherwise known as a stroke.  The 
veteran's AGUZ Form 632 shows that he was a prisoner of war 
(POW) from May 11, 1942 to January 25, 1943.  As strokes are 
now presumed to have been incurred in service for POWs if 
manifest to a compensable degree at any time after discharge 
from service, service connection for the cause of the 
veteran's death is now warranted.     

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary since there is no resulting prejudice to the 
appellant as a result of any possible VCAA deficiency in 
light of the Board's favorable decision.  


ORDER

Service connection for the cause of the veteran's death is 
warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


